Citation Nr: 1118349	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1992.
      
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In May 2007, the Board remanded this matter to the RO via the Appeals Management Center (AMC) to afford the Veteran a VA examination and obtain a medical opinion.  

The Board issued a decision in June 2008 in which it determined that service connection was not warranted for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In July 2009, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Appeals (the Parties), vacated the June 2008 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

The Board again issued a decision in February 2010 in which it determined that service connection was not warranted for PTSD.  The Veteran appealed that decision to the Veterans Court.  In June 2010, the Veterans Court granted a joint motion of the Parties, vacated the February 2010 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

The RO last issued a supplemental statement of the case as to the issue on appeal in November 2007.  Since that time additional evidence has been submitted, most recently in March 2010.  

In a letter accompanying that evidence, the Veteran's representative stated that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the evidence in the first instance and specifically requested that the evidence be considered by AOJ.  

It is important for the Veteran to understand that the sole basis of this remand is the disinclination of the Veteran's attorney to waive AOJ consideration of this evidence. 

As the evidence is arguably pertinent to the appeal, the Board must remand the matter to the AOJ for consideration of the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  On remand, the RO must consider all evidence added to the record since the last supplemental statement of the case was issued and readjudicate the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

After reviewing all evidence and argument submitted since the last supplemental statement of the case was issued in November 2007, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



